Title: From John Adams to the President of the Congress, 1 March 1779
From: Adams, John
To: President of Congress,Jay, John


     
      Sir
      Passy March 1. 1779
     
     My last Letter to Congress, was on the Twenty seventh of last Month Since which an Account of the new Loan is received from London, and as this may perhaps afford to Congress the clearest Proof, of the Weakness of their Ennemies, it is of importance that it should be transmitted to them.
     Some Accounts Say the Loan is to be seven Millions, others Eight.
     The Conditions of the Loan are in general, the established Interest of three Per Cent—an Annuity of Three and Three Quarters Per Cent, for twenty nine Years, and Seven Lottery Ticketts for every Thousand Pounds.
     In one Account, the Advantages are thus stated
      
     
      100 3 per Cent
      £
      61
      
     
     
      3:15 Annuity for 29 Years at 12 Years purchase
      
      45
      
     
     
      2/5ths of a Years Interest and Annuity gained by both beginning from the 5 Jany, altho the Money is paid Monthly and not ended untill December
      
      2:
      14
     
     
      3£ Premium of 7 Lottery Tickett for each £1000—gives for each hundred
      
      2:
      2
     
     
      For each £ 100 paid, there is received
      
      110:
      16
     
    
   This State for the first Year is pretty accurate—another Account makes it 10 and a Quarter Per Cent for the first Year. The subsequent Years however, it will not be so much. Yet for all the subsequent Years, during the Term of the Annuity, it will be six and three Quarters per Cent. Upon the whole it is generally looked upon, as good as seven and an half Per Cent. In a Country where the highest Interest that is tolerated by the Standing Laws, is five Per Cent, this is a terrible Symptom.
     While this System has any Credit, among the Money Lenders in Holland, Switzerland Geneva &c, Congress will perceive, that there is little Hope, of procuring a private Loan for the United States, from any of those Places. Whether any may be procured from any State or Prince, Time must discover. I confess, I have no very Sanguine Hopes. I have the Honour to be, with great Respect, sir your most obedient humble servant
     
      John Adams
     
    